Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .’
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: applicant argues in the Brief filed 1/4/22 that “ Embodiments of the invention relate to a wireless communications device that uses beam-forming in the uplink and downlink. In conventional solutions, both the uplink and downlink are implemented using digital beam-forming, analog beam-forming, or hybrid beam-forming. Each of these solutions has certain limitations. For example, digital beam-forming requires more complexity but offers certain performance benefits. According to an embodiment of the invention, a wireless device implements digital beam-forming in the receiver (e.g. applied to uplink signals) and analog beam-forming in the transmitter (e.g., applied to downlink signals)”. For example, claim 1 recites  implementing a digital beam-forming of the receiver on a received signal, without use of beam sweeping and without use of analog-beamforming, to determine direction of the received signal; calculating weights of the digital beam-forming based on the received signal; calculating, using channel reciprocity, weights of an analog beam-forming of the transmitter based on the weights of the digital beam-forming; and implementing the analog beam-forming in an analog stage of the transmitter, based on the calculated weights of the analog beam-forming, on a signal to be transmitted, wherein the implementing the analog beam-forming in the analog stage of the transmitter requires one digital path and one or more analog paths, the one or more analog paths for applying the calculated weights of the analog beam-forming, and . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020.  The examiner can normally be reached on 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633